Case 9:18-cv-80106-DMM Document 261 Entered on FLSD Docket 12/03/2020 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                             CASE NO: 18-80106-CV-MIDDLEBROOKS

   GLOBAL DIGITAL SOLUTIONS, INC.,

          Plaintiff,

   v.

   GRUPO RONTAN ELECTRO METALURGICA, S.A.,
   JOAO ALBERTO BOLZAN, and
   JOSE CARLOS BOLZAN,

         Defendants.
   ____________________________________________/

                                                 ORDER

          THIS CAUSE comes before the Court upon the hearing on damages held on December 2,

   2020. As stated at the hearing, the Parties are to adhere to the following deadlines for the filing of

   proposed findings of fact and conclusions of law regarding damages and responses and replies to

   the same. Given the history of this case and the fact that the damages issue is the last substantive

   matter remaining to be resolved, I am not inclined to grant any extensions of these deadlines.

          Accordingly, it is ORDERED AND ADJUDGED that:

          (1) Proposed findings of fact and conclusions of law regarding damages must be filed on

              or before December 16, 2020. The Parties must also ensure that a copy in Word format

              is emailed to middlebrooks@flsd.uscourts.gov.

          (2) Any responses and objections related to admissibility of the evidence in the proposed

              findings of fact and conclusions of law must be filed on or before December 28, 2020.




                                                     1
Case 9:18-cv-80106-DMM Document 261 Entered on FLSD Docket 12/03/2020 Page 2 of 2




         (3) Any replies must be filed on or before January 7, 2021.

         SIGNED in Chambers at West Palm Beach, Florida, this 2nd day of December, 2020.




                                                           Donald M. Middlebrooks
                                                           United States District Judge


   cc:   Counsel of Record




                                                2
